COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


BRENDA McCROUAH WILLIS
                                                MEMORANDUM OPINION *
v.   Record No. 0480-97-3                           PER CURIAM
                                                   JULY 29, 1997
CARILION HEALTH SYSTEM AND
 PENNSYLVANIA MANUFACTURING
 ASSOCIATION INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Rhonda L. Overstreet; Lumsden & Overstreet,
            on brief), for appellant.

            (Richard D. Lucas; Carter, Brown & Osborne,
            on brief), for appellees.



     Brenda Willis contends that the Workers' Compensation

Commission (commission) erred in finding that she failed to prove

that her back condition was causally related to her compensable

September 29, 1994 injury by accident.   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party.    See R.G. Moore Bldg. Corp. v. Mullins,

10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     So viewed, the evidence established that on September 29,

1994, while entering her workplace, Willis sustained injuries

when she tripped on a defect in the sidewalk.      Willis sought
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
treatment at an emergency room, complaining of right ankle and

knee pain.    Dr. George D. Henning, an orthopedic surgeon, treated

Willis on three occasions between October 20 and December 1, 1994

for a right ankle sprain.    Willis did not complain of back pain

during any of these office visits.     However, Willis testified

that her back symptoms began at the time of the September 29,

1994 accident.    On June 7, 1996, Dr. Henning opined that Willis

did not sustain a back injury as a result of her September 29,

1994 fall, but that her back condition was an ongoing problem

unrelated to the fall.
     On June 14, 1995, Willis came under the care of Dr. Ward W.

Stevens, a neurosurgeon.    Dr. Stevens performed surgery on

Willis' back on two occasions.    After learning of Willis' delay

in reporting her back pain, Dr. Stevens agreed during his

deposition testimony that he would have to defer to Dr. Henning's

opinion regarding causation.

     In denying Willis' application, the commission found as

follows:
                  The burden is upon [Willis] to establish
             by a preponderance of the evidence that she
             sustained some back injury, or aggravation of
             a preexisting condition, in the compensable
             accident. She claims back pain at the time
             of the fall and explains the delay of at
             least two months in mentioning these symptoms
             to her employer. However, in the final
             analysis, the treating physicians do not
             relate her back condition to the fall. In
             this regard, we also note the employer's
             evidence as to the back complaints, but even
             at that time, the employer denies any notice
             that these complaints were caused by the
             earlier fall.



                                   2
     Based upon the delay in Willis' reporting of her back pain

and upon the lack of any persuasive medical evidence causally

connecting her back pain to the compensable industrial accident,

we cannot say as a matter of law that Willis' evidence sustained

her burden of proof.   Accordingly, the commission's findings are

binding and conclusive upon us.       See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     For these reasons, we affirm the commission's decision.
                                                               Affirmed.




                                  3